                              Case 5:18-cv-05814-BLF Document 33 Filed 12/20/18 Page 1 of 2



                        1   CLEMENT SETH ROBERTS (SBN 209203)
                            croberts@orrick.com
                        2   JACOB M. HEATH (SBN 238959)
                            jheath@orrick.com
                        3   WILL MELEHANI (SBN 285916)
                            wmelehani@orrick.com
                        4   JOHANNA L. JACOB (SBN 286796)
                            jjacob@orrick.com
                        5   ORRICK, HERRINGTON & SUTCLIFFE LLP
                            405 Howard Street
                        6   San Francisco, CA 94105
                            Telephone:    +1-415-773-5700
                        7   Facsimile:    +1-415-773-5759

                        8   Attorneys for Plaintiff
                            POYNT CORPORATION
                        9
                       10
                                                  IN THE UNITED STATES DISTRICT COURT
                       11
                                                    NORTHERN DISTRICT OF CALIFORNIA
                       12
                                                           SAN JOSE DIVISION
                       13

                       14   POYNT CORPORATION,                       Case No. 5:18-cv-05814 BLF

                       15                   Plaintiff,               STIPULATION AND [PROPOSED]
                                                                     ORDER TO RESCHEDULE MOTION
                       16         v.                                 TO DISMISS HEARING
                                                                     AS MODIFIED BY THE COURT
                       17   INNOWI, INC.,                            Courtroom 3, 5th Floor
                                                                     Judge: Beth L. Freeman
                       18                   Defendant.

                       19
                       20

                       21

                       22

                       23

                       24

                       25

                       26

                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                             STIPULATION AND [PROPOSED] ORDER TO
     SILICON VALLEY                                                            RESCHEDULE MOTION TO DISMISS HEARING
                                                                                                      5:18-CV-05814 BLF
                               Case 5:18-cv-05814-BLF Document 33 Filed 12/20/18 Page 2 of 2



                        1          Plaintiff Innowi, Inc. (“Innowi”) noticed its motion to dismiss for 9:00 a.m. on

                        2   February 14, 2019 [ECF No. 26]. The motion has been fully briefed. Counsel for Plaintiff Poynt

                        3   Corporation (“Poynt”), Clement S. Roberts and Will Melehani, are required to be at a case

                        4   management conference in a multi-defendant case that was recently continued to that same

                        5   morning. Due to this conflict, counsel for Poynt has conferred with counsel for Innowi regarding

                        6   rescheduling the hearing for Innowi’s motion to dismiss and both parties agree that the hearing

                        7   can be rescheduled for February 21, 2019.

                        8          Pursuant to Local Rule 7-7(b), both parties stipulate to rescheduling the conference to

                        9   February 21, 2019, at 9:00 a.m., if that time is convenient for the Court or on any subsequent
                       10   date the Court selects. The parties respectfully request that the Court reschedule the hearing

                       11   accordingly.

                       12   Dated: December 19, 2018                        CLEMENT S. ROBERTS
                                                                            ORRICK, HERRINGTON & SUTCLIFFE LLP
                       13

                       14
                                                                            By:             /s/ Clement S. Roberts
                       15                                                                  CLEMENT S. ROBERTS
                                                                                              Attorneys for Plaintiff
                       16                                                                  POYNT CORPORATION
                       17   Dated: December 19, 2018                        NEEL CHATTERJEE
                                                                            GOODWIN PROCTER LLP
                       18

                       19
                                                                            By:               /s/ Neel Chatterjee
                       20                                                                    NEEL CHATTERJEE
                                                                                            Attorneys for Defendant
                       21                                                                        INNOWI, INC.
                       22

                       23          PURSUANT TO STIPULATION, IT IS SO ORDERED,
                                   that the motion to dismiss hearing is rescheduled to Feb. 21, 2019, at 9 a.m.
                       24           December 20, 2018
                            Dated: ________________________
                       25
                                                                            By:
                       26
                                                                                             Hon. Beth L. Freeman
                       27
                       28
ORRICK, HERRINGTON &
    SUTCLIFFE LLP
    ATTORNEYS AT LAW                                                                          STIPULATION AND [PROPOSED] ORDER TO
     SILICON VALLEY                                                         -1-             RESCHEDULE MOTION TO DISMISS HEARING
                                                                                                                   5:18-CV-05814 BLF
